DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Rachel Rutledge on May 11, 2022.

The application has been amended as follows: 
 	1. (Currently Amended) A single reaction composition for detecting the presence of a target polynucleotide in a crude or unprocessed sample, comprising: 
 	a DNA isolation solution capable of isolating target RNA from the crude or unprocessed sample comprising a cell or virus containing a target RNA; 
 	one or more thermostable Cas proteins possessing collateral activity; 
 	at least one guide polynucleotide comprising a sequence capable of binding the target RNA and designed to form a CRISPR-Cas complex with the one or more Cas proteins; 
 	isothermal amplification reagents comprising optimized loop-mediated isothermal amplification (LAMP) primers and amplification reagents; and 
 	a detection construct comprising a polynucleotide component, wherein the one or more Cas proteins exhibit[[s]] collateral nuclease activity and cleave[[s]] the polynucleotide component of the detection construct once activated by the target RNA, thereby generating a detectable signal.  

2. (Currently Amended) The composition of claim 1, wherein at least one of the one or more Cas proteins is a Type V Cas.  

 	3. (Currently Amended) The composition of claim 2, wherein the at least one of the one or more Cas proteins is a Cas12b is selected from the group consisting of SEQ ID NOs: 61644-61954.  

 	4. (Currently Amended) The composition of claim 3, wherein the Cas12b Brevibacillus sp. SYSU G02855 (Br) Cas12b or Alicyclobacillus acidiphilus (Aap) Cas 12b.  

 	5. (Currently Amended) The composition of claim 4, wherein the at least one guide polynucleotide comprises a sequence selected from SEQ ID NOs: 61957-61961 and 61970-61972.  

 	8. (Currently Amended) The composition of claim 1, wherein the at least one guide polynucleotide is selected from SEQ ID NOs: 40,500-61,643 and SEQ ID NO: 61,989.  

 	9. (Currently Amended) The composition of claim 8, wherein the at least one guide polynucleotide comprises a spacer specific for the N gene or S gene of SARS-CoV-2.  

 	12. (Currently Amended) The composition of claim 1, wherein the at least one guide polynucleotide[[s]] is an optimized guide polynucleotide[[s]].  

 	13. (Currently Amended) A method for detecting coronavirus in a sample, the method comprising; 
 	distributing a crude or unprocessed sample comprising a cell or virus containing a target RNA or set of said samples into individual discrete volumes, each individual discrete volume comprising [[a]] the composition of claim 1; 
 	incubating the crude or unprocessed sample or set of said samples in the composition[[(s)]] of claim 1 at conditions sufficient to isolate the target RNA of the cell or virus via reagents of the DNA isolation solution; 
 	amplifying the isolated target RNA using isothermal amplification, wherein, optionally, isolation of the target RNA from the composition of claim 1 between the incubating and amplifying steps is omitted; and 
 	detecting amplified target RNA by binding of the CRISPR-Cas complex to the amplified target RNA, wherein binding of the amplified target RNA activates cleavage of the detection construct thereby generating a detectable signal. 3


14. (Presently Canceled) 

 	15. (Presently Canceled) 

 	16. (Presently Canceled) 

 	17. (Presently Canceled) 

 	18. (Presently Canceled) 

 	19. (Presently Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a single reaction composition for detecting a target polypeptide in a sample.  The reaction compositions comprises a DNA isolation solution that is also able to isolate a target RNA from the sample, which is a crude or unprocessed sample.  The compositions further include one or more thermostable Cas proteins, at least one guide polynucleotide, isothermal amplification reagents, and a detection construct.  The amplification reagents include optimized loop-mediated isothermal amplification (LAMP) primers and amplification reagents.  The detection construct is a polynucleotide that is cleaved by the Cas protein, which generates a detectable signal.
The prior art also fails to disclose or suggest a method of detecting a coronavirus comprising distributing one or more crude or unprocessed samples to a discrete volume, each comprising the reaction composition, incubating the samples to isolate the target RNA with the DNA isolation solution, amplifying the isolated target RNA, and detecting the amplified RNA.  The target RNA can optionally be isolated from the composition between the incubation and amplification steps.

Withdrawn claim 13 is rejoined with allowed claims 1-5, 7-12, and 23, and is also allowed.

The Terminal Disclaimers over U.S. Patent Application Nos. 16/894,664 and 16/894,678, filed March 17, 2022, are approved.

The Information Disclosure Statement, filed April 26, 2022, has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636